UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


MARK MANWARREN,
                                     Plaintiff,

                v.                                                         9:18-CV-0903
                                                                           (BKS/DEP)
CHENANGO COUNTY SHERIFF'S OFFICE, et al.,

                                     Defendants.


APPEARANCES:

MARK MANWARREN
Plaintiff, pro se
1478 Co. Rd. 16
Plymouth, NY 13832

BRENDA K. SANNES
United States District Judge

                                     DECISION and ORDER

        On August 2, 2018, pro se plaintiff Mark Manwarren ("Plaintiff") commenced this

action by filing a Complaint pursuant to 42 U.S.C. § 1983. Dkt. No. 1 (" Compl."). At the time

Plaintiff commenced this action, he was confined in the Chenango County Correctional

Facility. Compl. at 1. On August 3, 2018, the Court administratively closed the matter due to

Plaintiff's failure to comply with the filing fee requirements. Dkt. No. 4 (the "August Order").

The Court directed Plaintiff to either (1) pay the full $400.00 filing fee for civil actions or (2)

submit a completed and signed IFP Application that has been certified by an appropriate

official at his facility. Id.

        On August 13, 2018 and September 21, 2018, Plaintiff filed applications to proceed in

forma pauperis. Dkt. Nos. 6, 12. On September 28, 2018, Plaintiff notified the Clerk of the
Court that he expected to be released from jail on October 4, 2018 and provided a new

address. Dkt. No. 13. To date, the Court has received no further correspondence from

Plaintiff.

        Accordingly, if Plaintiff wishes to proceed with this action, he must within thirty (30)

days either (1) pay the filing fee of $400.00 in full,1 or (2) submit a signed IFP Application

outlining his current financial condition and demonstrating economic need. Upon Plaintiff's

timely compliance with this Decision and Order, the Clerk shall return the file to the Court for

consideration of any IFP application and, if appropriate, review of the Complaint.2 Plaintiff is

advised that his failure to timely comply with this Decision and Order will result in the

dismissal of this action without prejudice, without further order of the Court.

        WHEREFORE, it is hereby

        ORDERED that, in the event Plaintiff wishes to proceed with this action he must,

within THIRTY (30) DAYS of the filing date of this Decision and Order, either (1) pay the

statutory filing fee of $400.00 in full or (2) submit an IFP Application outlining his current

financial condition and demonstrating economic need; and it is further

        ORDERED that, upon Plaintiff's timely compliance with this Decision and Order, the

Clerk shall return the file to the Court for further review; and it is further

        ORDERED that, if Plaintiff does not timely comply with this Decision and Order, the

Clerk shall enter judgment indicating that this action is DISMISSED without prejudice


        1
               The total cost for filing a civil action in this court is $400.00 (consisting of the civil filing fee of
$350.00, see 28 U.S.C. § 1914(a), and an administrative fee of $50.00).
        2
                Until such time as Plaintiff either pays the full filing fee, or otherwise complies with this Decision
and Order, review of the Complaint would be premature. Upon compliance, the Complaint will be subject to
review under 28 U.S.C. § 1915(e) and/or 28 U.S.C. § 1915A.

                                                             2
without further order of this Court; and it is further

      ORDERED that the Clerk shall serve a copy of this Decision and Order on Plaintiff,

together with a blank Application to Proceed In Forma Pauperis and a courtesy copy of the

Complaint (Dkt. No. 1).

      Dated: November 19, 2018




                                               3
